     ÄLSD LocalCase    1:19-mj-00148-B Document 1 Filed 08/20/19 Page 1 of 9
                106 {Rcv. 07/13) Àpptication ibr a Sca¡ch Warrant
                                                                                                                            PageID #: 1


                                           UNITEn Srnres DIsrzuCT CoURT
                                                                          for the
                                                            Southern Disfrict of Alabama


                    In the Matter of the Search       of
                                                                            )
             (Briefiy desuibe the prcWrty to be searaho¿l
                                                                            )
              or identify the person hy name and addrcss)
One Samung cellularphone, light blue, lWEl#35477A100693795, Serial #
                                                                            )           caseNo.   ft^f           11 - 0tL{           Ð-ß
   R38M303TÍIVK and one Apple iPHONE , model Al549IMEI #                    )
355788074989634 curently located at the Baldwin County Sheriffs Of,ficc
                                                                            )
    Iocated at 23100 McAuliffe Drive, Robertsdale. Alab¿ma 36567            )

                                                APPLICATION FOR A SEARCII WARRÄNT
          . I, ð federallaw enforcement officer or ân attomey for the government, request a seatch wa¡rant ând state under
    penalty of ærjury that I have rçason to believe that on thê followiñg person or preiperty (identifu the person or desæibe lhe
    propergt to be searched and gíve ils location):

     for further description, see Attaehment A
    located irr the            Southern               Disnict   of              Alabama                , llrcrc is rruw uunuçaled údent{y       the
    person or deseribe the property to be seízed)

      See Attachment B.

              The basis for the search under Fed. R. Crim. P. 4l (c) is (eheckone or morc):
                     levidence of a crime;
                     dcontraband, fruits of crime, or other items illegally possessed;
                     df property dosigned for use, intended for use, or used in committing a crime;
                     ü a person to be a¡rested or a person who is unlawfully restrained.
              The search is related to a violation of:

                   Code Section                                                    Afiense Ðescríption
           21 U.S.c. $ e41(aX1)                       Conspiracy to Possess with lntent to Distrlbute Methamphetamine.



              The application is based on these fâcts:



              d     Continued on the attached sheet.
              fl    Delayed notice    of   _ days (give exact ending date if more than 30 days:                                      ) is requested
                    under l8         g
                               U.S,C. 3103a, the basis of which is set forth on the attached sheet.


                                                                                       ,/,1&-2 M¿-
                                                                                               t       p¡Í i, onr'
                                                                                            /l    \/
                                                                                                                     s   ignat ure

                                                                                       Matthew Chakwin, Special Agent, HSIIDEA
                                                                                                   Printed name and title

   Swom to before me and attestat¡on acknowledged pursuant to FRCP 4.1(bX2).


   Date             u             ,40,âotQ
                                                                                                       Judge

   City and srate: Mobile, Alabama                                                  SONJA F. BlVlNS, United States Magiskate Judge
                                                                                                   Printed name and title
    Case 1:19-mj-00148-B Document 1 Filed 08/20/19 Page 2 of 9                    PageID #: 2



                     AF'FIDAVIT IN SUPPORT OF SEARCH WARRANT

          I, Matthew Chakwin, being duly swom, states:

                                                      I.

                             INTRODUCTION AND EXPERTISE

          1.     I am an investigative or law enforcement officer of the United States within the
meaning of Section 2510(7) of Title 18 of the United States Code, who is empowered by law to
conduct investigations of, and to make a:rests for, the offenses enumerated in Section 2516 of Title
18 of the United States Code.

          2.     I   am a Special Agent and currently employed by Homeland                  Security
Investigations ("HSI") and have been a federal law enforcement offrcer since April 2A09. My
formal education includes a Bachelor of Science Degree in Crtminal Justice Studies from Georgia
State University. From April 2009 until September 2009, I attended the Federal Law Enforcement
Training Center ("FLETC"). During the course of my formalized training at FLETC, I leamed the
fundamentals of how to conduct criminal investigations.

          3.      I am currently assigned to the Office of the Resident Agent in Charge, Mobile,
Alabama and am charged with investigations relating to organizations that utilize aircraft, boats,
cars and other means to smuggle or traffic weapons, drugs, curency, contraband or that use these
                                                                         I
means to provide logistical support for their illicit operations. am also involved with
investigations related to drug traffrcking through and around sea ports of entry. During this time,
I have participated in the investigation of various drug trafficking organizations ("DTOs")
involved in the acquisition, importation, transportation and distribution of controlled substances
into and through the Southem District of Alabama. As the nature of my ongoing work at HSI
requires that I keep abreast of recent trends and developments involved in the investigation of
DTO's, I also speak with agents from the Drug Enforcement Administration ("DEA"), United
States Border Patrol ("USBP"), Customs and Border Protection ("CBP") and various other local
law enforcement officers operating within the Southern District of Alabama.

         4.      As a law enforcement officer since 2009, I have been involved in numerous
controlled substance related investigations involving various illegal substances, including heroin,
cocaine, methamphetamine and marijuana.

          5.       By virrue of my employment as a Special Agent with HSI, I have performed or
been trained in various tasks, which include, but are not limited to (a) providing surveillance, by
observing and recording movements of persons trafficking in controlled subst¿nces and those
suspected of trafficking in controlled substances; (b) tracing cwrency and assets gained by
controlled substance traffickers from the illegal sale of controlled substances and/or the laundering
of monetary instruments; (c) interviewing witnesses, cooperating individuals, and informants
relative to the illegal trafficking of controlled substances; and (d) functioning as a case agent,
which entails the supervision of specific investigations involving the trafficking of narcotics and
the laundering of monetary instruments.
    Case 1:19-mj-00148-B Document 1 Filed 08/20/19 Page 3 of 9                       PageID #: 3




       6. I have based this affidavit on my participation in the investigation of Oscar
OLMEDO-Devo (hereinafter OLMEDO). The statements contained in this affidavit are based
on my own personal knowledge, information that I obtained from other federal and local law
enforcement officers and from my review and analysis of various records and documents related
to this investigation. Since this affidavit is being submitted for the limited purpose of obtaining a
search warrant authorizing the search of two cellular PHOI\I'ES, I have not set forth each and
every fact learned during the course of this investigation. Facts not set forth herein are not being
relied upon in reaching my conclusion that a search warrant should be issued. Nor do I request
that this Court rely upon any facts not set forth herein in reviewing this afüdavit in support of the
application for a search warrant. The subject of this search will be fwo (2) cellular teIePHONES
that was found inside a vehicle operated by OLMEDO at the time of his encounter with law
enforcement on July 29,2019.

         7.     The property to be searched is described as one Samsung cellular PHONES, light
blue, IMEI # 354770100693795, Serial # R38M303THVK, and one Apple iPHONES, model
Al549IMEI # 355788074989634 (hereinafter PHONES). The property has been in Baldwin
County SherifPs Office custody since its discovery. The PHONES are believed to belong to
OLMEDO based on the fact that the PHONES were discovered inside the vehicle OLMEDO
was operating at the time of his stop, as well as the fact that OLMEDO identified the PHONES
as his own to law enforcement. The iPhone was found inside a bag which OLMEDO identified
as his own.

        8.      On July 29,2019 Escambia County Sheriff s Office Deputies Weeks and Baker
conducted a probable cause traffic stop of a vehicle for failing to maintain a lane in a
constructionzone as well as past the construction zone (driving completely over the fog line).
After initiating his blue emergency lights to initiate the traffic stop, the vehicle initiated its 4-way
flashers and continued to drive onto Highway t 13 South. The vehicle came to a stop at the
Yellow Hammer gas station parking lot.

        9.      Deputy Baker made contact with the driver OLMEDO,WM,8132 Gayfer Rd
Fairhope Al, DOB- 11-13-1987, and asked for his driver's license and proof of insurance.
OLMEDO told Deputy Baker his license was expired and he did not have it on his person.
Baker noticed OLMEDO was extremely nervous and would not take his hands off of the
steering wheel and had his arms locked completely out. Baker asked OLMEDO to step out of
the vehicle so he could be identified. OLMEDO stepped out of the vehicle and walked with
Deputy Baker back to the patrol unit and Deputy Baker started getting information from
OLMEDO to be identified and OLMEDO told Deputy Baker he did have his Alabama ID but it
was expired.

        10.     Deputy Baker ran OLMEDO's information with dispatch and OLMEDO came
bac.k with awanant for Possession of Controlled Substance Felony FTA out of Escambia County
Florida. Dispatch advised Baker they would extradite from Escambia County Sheriff s Office.
OLMEDO was placed under arrest atthat time lor the warrant. Deputy Baker then spoke with
the passenger Samantha Snyder Lapa,130 E Nine Mile Rd Pensacola Fl, DOB- 2-2-1987, to get
identification. Baker noticed that Lapa was extremely newous due to her erratic behaviors. With
   Case 1:19-mj-00148-B Document 1 Filed 08/20/19 Page 4 of 9                     PageID #: 4



the driver having warrants for drugs and based on the behavior of all the adult occupants Deputy
Baker asked Deputy Weeks to conduct a fi'ee air sniff of the vehicle with K9 Jaq. While Deputy
V/eeks deployed K9 Jaq, Deputy Baker was explaining the warrant to OLMEDO.

               'Weeks
        11.             deployed K9 Jaq to do a free air sniff of the vehicle and Jaq detected the
odor of narcotics at the rear hatch of the vehicle as well as the front passenger door of the
vehicle. At thât point the occupants of the vehicle were asked to step out and aprobable cause
search of the vehicle was done due to the K9 alert.

        12.     The search of the vehicle revealed two (2) bags of a crystalline substance believed
to be crystal methamphetamine, three (3) glass pipes (fwo with burnt residue) and a box
containing crystalline residue, and two white rourd pills which are believed to be prescription
narcotics, as well as other suspected narcotics. A firearm was discovered under a bookbag in the
trunk area of the vehicle which has been identified as a Ruger LCP 380 (Serial Number
372149321) with a loaded magazine (not chambered in the weapon).

       13. A post-miranda interview of OLMEDO by DEA TFO (BCSO Deputy) Daniel
Middleton and HSI SA Matthew Chakwin revealed that the PHONES belong to OLMEDO.
OLMEÐO stated that he uses the PHONES to assist himself in obtaining narcotics, as he is a
drug user. The PHONES were taken into Baldwin County Sheriff s Office custody by TFO
Daniel Middleton after the traffic stop, where they have remained since that time.

        14. Based upon my training and experience in investigations of persons involved in
the smuggling and trafficking of controlled substances and finances involved in such crimes,
individuals routinely use electronics to facilitate banking and financial record keeping. Notes of
drug transactions, communications between sources of supply and customers, contact lists,
names and locations of conspirators, financial records, and other information relating to narcotics
dealing and financial structuring are contained in computers and other electronic devices.

        15. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.

       16.   There is probable cause to believe that things that were once stored on the
Devices may still be stored there, for at least the following reasons:

       a. Based on my knowledge, training, and experience, I know that computer f,rles or
       remnants of such files can be recovsred months or even years after they have been
       downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
       downloaded to a storage medium can be stored for years at little or no cost. Even when
       files have been deleted, they can be recovered months or years later using forensic tools.
       This is so because when a person "deletes" a file on a computer, the data contained in the
       file does not actually disappear; rather, that data remains on the storage medium until it is
       overwritten by new data.
   Case 1:19-mj-00148-B Document 1 Filed 08/20/19 Page 5 of 9                     PageID #: 5



        b.     Therefore, deleted files, or remnants of deleted files, may reside in free space or
       slack space-that is, in space on the storage medium that is not currently being used by
       an active file-for long periods of time before they are overwritten. In addition, a
       computer's operating system may also keep a record of deleted data in a "swap" or
       oorecovery"
                   file.

       c.      Wholly apart from user-generated files, computer storage media-in particular,
       computers' internal hard drives-contain electronic evidence of how a computer has been
       used, what it has been used for, and who has used it. To give a few examples, this
       forensic evidence can take the form of operating system configurations, artifacts from an
       operating system or application operation, file system data structures, and virtual memory
       "swap" or paging files. Computer users typically do not erase or delete this evidence,
       because special software is typically required for that task. However, it is technically
       possible to delete this information.

       d.    Sirnilarly, filcs tlìal. have been viewetl via the Inlernet are somclimes
       automatically downloaded into a temporary Intemet directory or "cache."

       17.      Forensic evidence. As fuither described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
the Device was used, the purpose of its use, who used it, and when. There is probable cause to
believe that this forensic electronic evidence might be on the Device because:

       a.       Data on the storage medium can provide evidence of a file that was once on the
       storage medium but has since been deleted or edited, or of a deleted portion of a file
       (such as a paragraph that has been deleted from a word processing file). Virtual memory
       paging systems can leave traces of information on the storage medium that show what
       tasks and processes were recently active. Web browsers, e-mail programs, and chat
       programs store configuration information on the storage medium that can reveal
       information such as online nicknames and passwords. Operating systems can record
       additional information, such as the att¿chment of peripherals, the attachment of storage
       devices or other extemal storage media, and the times the device was in use. Computer
       file systems can record information about the dates files were created and the sequence in
       which they were created.

       b.     Forensic evidence on a device can also indicate who has used or conlrolled the
       device. This "user attribution" evidence is analogous to the search for "indicia of
       occupancy" while executing a search warrant at a residence.

       c.      A person with appropriate familiarity with how an electronic device works may,
       after examining this forensic evidence in its proper context, be able to draw conclusions
       about how electronic devices were used, the purpose of their use, who used them, and
       when.

       d.     The process of identifying the exact electronically stored information on a storage
   Case 1:19-mj-00148-B Document 1 Filed 08/20/19 Page 6 of 9                     PageID #: 6



        medium that are necessary to draw an accurate conclusion is a dynamic process.
        Electronic evidence is not always data that can be merely reviewed by a review team and
                                        'Whether
        passed along to investigators.           data stored on an electronic device is evidence
        may depend on other information stored on the device and the application of knowledge
        about how a device behaves. Therefore, contextual information necessary to understand
        other evidence also falls within the scope of the warrant.

        e.       Further, in finding evidence of how a device was used, the purpose of its use, who
        used it, and when, sometimes it is necessary to establish that a particular thing is not
        present on a storage medium.

        18.     Nature of examination. Based on the foregoing, and consistent with Rule
a1(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent
with the warrant. The examination may require authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium, that might expose many parts of the
device to huuan insper:tion in order to detemrine whether it is evidence described by the warrant.

        19. Manner of execution. Because this warrant seeks only permission to examine a
device already in law enforcement's possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

        20.      Based upon the facts and circumstances set forth above, I believe there is probable
cause to establish that there is currently information relating 21 U.S.C. $ 8a1 (aXl) (Possession
with intent to distribute a controlled substance), and 21 U.S.C. $ 846 (Conspiracy to possess with
intent to distribute a controlled substance), with the offenses occurring in the Southern District of
Alabama or elsewhere, stored within the PHONES found inside the vehicle operated by
OLMEDO as described above.



                                                                                       t--
                                                     THE ABOVE             HAS ATTESTED
                                                     TO THIS AFFIDAVIT PURSUANT TO
                                                     FED. R. czuM. P. 4.1(bX2XB) rHrS
                                                     8tü4o AY OF August 2019

                                                      SONJA F
                                                      United States Magistrate Judge
   Case 1:19-mj-00148-B Document 1 Filed 08/20/19 Page 7 of 9                   PageID #: 7



                                        ATTACHMENT
                                               6.Art


The property to be searched is described as one Samsung cellular PHOIÍES, light blue, IMEI #
354770rc0693795, Serial # R38M303TFIVK, and one Apple iPHOIYES, model A1549IMEI #
355788074989634. The property has been in Baldwin County SherifPs Ofüce custody since its
discovery. The entire device would be subject to forensic analysis, to include all items stored or
recovered on the device, as well as human inspection of device. The devices are currently stored
in BCSO custody in Robertsdale, AL.
Case 1:19-mj-00148-B Document 1 Filed 08/20/19 Page 8 of 9   PageID #: 8



                           ATTACHMENT O'8"
                            Photo of PHONES.




                                   î¡
   Case 1:19-mj-00148-B Document 1 Filed 08/20/19 Page 9 of 9                   PageID #: 9



                                     ATTACHMENT ..C'

The entire device would be subject to forensic analysis, to include all items stored or recovered
on the device, as well as human inspection of device. Based upon my training and experience in
investigations of persons involved in the smuggling and trafficking of controlled substances and
finances involved in such crimes, individuals routinely use electronics to facilitate banking and
financial record keeping. Investigators will be searching the PHONES for the following: Notes
of drug transactions, communications between sources of supply and customers, contact lists,
photographs, messages, call logs, GPS logs, names and locations of conspirators, financial
records, and other information relating to narcotics dealing and financial structuring which are
often contained in computers and other electronic devices, as well as any other information
contained within the devices that would be of evidentiary value to support alleged violations of
2l U.S.C. $ 8a1 (aX1) (Possession with intent to distribute a controlled substance), and2I
U.S.C. $ 846 (Conspiracy to possess with intent to distribute a controlled substance).
